United States Court of Appeals,

                                          Eleventh Circuit.

                                            No. 94-3139.

              UNITED STATES of America, Plaintiff-Appellee, Cross-Appellant,

                                                 v.

                  William O. STEELE, Defendant-Appellant, Cross-Appellee.

                                           Dec. 4, 1997.

Appeals from the United States District Court for the Northern District of Florida (No. 94-
03055RV), Roger Vinson, Judge.

   ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC

                       (Opinion: 117 F.3d 1231, 11th Cir. July 24, 1997).

Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, BARKETT and HULL, Circuit Judges.

       BY THE COURT:

       A member of this court in active service having requested a poll on the suggestion of

rehearing en banc and a majority of the judges in this court in active service having voted in favor

of granting a rehearing en banc,

       IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous

panel's opinion is hereby VACATED.